DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Office Action, filed 10/13/21, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of 1, 6, 7, 8, 14, and 15 has been withdrawn. 

Pages 8-9:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the details of the user device are not found in the claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Pages 10-11:
In response to applicant's argument that Bennett is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references refer to systems to convert video content and therefore are considered analogous art.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 12, 15, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maharajh (US Pub 2011/0225417) in view of Bennett (US Pub 2006/0031889).
Referring to claim 1, Maharajh discloses a method comprising:
receiving, by a computing device, from a user device configured to cause a first output of first content, the first content in a first format; converting, by the computing device, the first content from the first format to a second format (paragraph 799; figure 2).
Maharajh does not disclose a method for generating, by the computing device, a second output comprising second content and the converted first content.						

At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the dual display method taught by Bennett to the transcoding method disclosed by Maharajh.  The motivation would have been to tailor the video to each device to optimize the user experience.

Referring to claim 2, Maharajh discloses a method of claim 1, wherein the first content is compatible with a high definition multimedia interface (HDMI) (paragraph 451).

Referring to claim 3, Maharajh discloses a method of claim 1, wherein the computing device comprises a discovery element (paragraph 492).
 
Referring to claim 5, Maharajh discloses a method of claim 1, wherein the second format is based on at least one of: compatibility, connectivity, resolution, or bit-rate (paragraph 799).

Claims 8 and 15 are rejected on the same grounds as claim 1.

Claim 9 is rejected on the same grounds as claim 2.

Claims 10 and 17 are rejected on the same grounds as claim 3.

Claims 12 and 19 are rejected on the same grounds as claim 5.

s 6, 7, 13, 14, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maharajh and Bennett as applied to the claims above, and further in view of Knightbridge (US Pub 2013/0104180).
Referring to claim 6, Maharajh does not disclose a method of claim 1, wherein the second output comprises the second content merged with the converted first content in the second content.
In an analogous art, Knightbridge teaches a method of claim 1, wherein the second output comprises the second content merged with the converted first content in the second content (paragraph 66).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the transcoding merging taught by Knightbridge to the transcoding method disclosed by Maharajh.  The motivation would have been to allow the system to add advertisements to the video

Referring to claim 7, Maharajh does not disclose a method of claim 1, wherein the second output comprises the second content and the converted first content overlaid with the second content in the second format.
In an analogous art, Knightbridge teaches a method of claim 1, wherein the second output comprises the second content and the converted first content overlaid with the second content in the second format (paragraph 66).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the transcoding merging taught by Knightbridge to the transcoding method disclosed by Maharajh.  The motivation would have been to allow the system to add advertisements to the video

Claims 13 and 16 are rejected on the same grounds as claim 6.

.

Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maharajh and Bennett as applied to the claims above, and further in view of Kurtenbach (US Pub 2010/0268768).
Referring to claim 4, Maharajh and Bennett do not disclose a method of claim 1, further comprising: generating a discrete network; and connecting the user device to the discrete network, wherein the first content is received over the discrete network.
In an analogous art, Kurtenbach teaches a method of claim 1, further comprising: generating a discrete network; and connecting the user device to the discrete network, wherein the first content is received over the discrete network (paragraph 100).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the discrete network taught by Kurtenbach to the network taught by Maharajh.  The motivation would have been to keep the connection secure.

Claims 11 and 18 are rejected on the same grounds as claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN E SHEPARD/               Primary Examiner, Art Unit 2424